DOWNEY, Judge.
These consolidated appeals arise out of litigation in which Lambert seeks to recover uninsured motorist coverage and damages from Prudential.
The interlocutory appeal seeks review of an order dismissing one count of Lambert’s counterclaim in which she sought damages for Prudential’s refusal to allow Lambert to settle her claim against the tortfeasor. In the plenary appeal Lambert seeks reversal of a final summary judgment in favor of Prudential finding that Prudential did not afford uninsured motorist coverage for Lambert.
We affirm the dismissal of Count II of Lambert’s counterclaim for the reason that Section 627.727(6), Florida Statutes (1979), afforded Lambert an adequate remedy to determine her rights, as between herself and Prudential, to settle with the tort-feasor.
We reverse the final summary judgment in favor of Prudential upon authority of State Farm Mutual Automobile Insurance Company v. Lewis, 425 So.2d 603 (Fla. 4th DCA 1982).
The cause is remanded to the trial court with directions to enter final summary judgment for Lambert on the coverage issue.
AFFIRMED in part; REVERSED in part.
LETTS, C.J., and WALDEN, J., concur.
WALDEN, J., did not participate in oral argument but had an opportunity to review the presentation.